                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAUCON VALLEY MANOR, INC.,                       :
NIMITA KAPOOR-ATIYEH,                            :
                                                 :
                               Plaintiff,        :            CIVIL ACTION NO. 17-2568
                                                 :
       v.                                        :
                                                 :
TERESA MILLER, JACQUELINE ROWE,                  :
MATT JONES, MICHELE                              :
MOSKALCZYK, AT HOME, INC. d/b/a                  :
AT HOME HEALTH SERVICE and AT                    :
HOME HEALTH AND HOSPICE, and                     :
PATRICK R. STONICH,                              :
                                                 :
                               Defendants.       :

                                  MEMORANDUM OPINION

Smith, J.                                                                              June 6, 2019

       In late 2014, emergency room staff raised concerns of caregiver neglect after they treated

an elderly resident of the plaintiffs’ personal care home. The Pennsylvania Department of Human

Services (“DHS”) received a report about this claim of neglect and, thereafter, investigated the

personal care home. This investigation culminated in DHS identifying several violations and

temporarily revoking the plaintiffs’ “regular” personal care home license. The plaintiffs—

displeased with DHS’s investigation, including that it involved complaints brought to DHS’s

attention by a competitor—brought the instant civil action under 42 U.S.C. § 1983 alleging that

the DHS parties and the plaintiffs’ competitor violated their federal civil rights. Specifically, the

plaintiffs alleged that the DHS parties denied them procedural and substantive due process in

violation of the Due Process Clause, violated the Equal Protection Clause by conducting a biased

investigation, and used the investigation to retaliate against them in violation of the First
Amendment. The plaintiffs also alleged that DHS employees conspired with the plaintiffs’

competitor to deprive them of their “regular” license.

         After a lengthy period of discovery, the defendants separately moved for summary

judgment and said motions are currently before the court. While the defendants raised numerous

arguments as to why all the plaintiffs’ claims fail as a matter of law, the court grants the

competitor’s motion in total, and grants summary judgment in favor of the DHS parties as to the

plaintiffs’ claims for violations of procedural due process (denial of a predeprivation hearing and

bias only), substantive due process, and equal protection. The court denies the DHS parties’ motion

for summary judgment as to the claim that the DHS parties denied the plaintiffs postdeprivation

process due to delay and the claim for First Amendment retaliation. Lastly, as to all defendants,

the court grants summary judgment in their favor on the plaintiffs’ section 1983 civil conspiracy

claim.

                                    I.       PROCEDURAL HISTORY

         The plaintiffs, Saucon Valley Manor, Inc. and Nimita Kapoor-Atiyeh (“Atiyeh”), filed a

complaint against Theodore Dallas (“Dallas”) in his official capacity as the Secretary of the DHS, 1

Jacqueline Rowe (“Rowe”) in her official capacity as the Director of the Bureau of Human

Services Licensing (“BHSL”) of the DHS’s Office of Administration, Matt Jones (“Jones”) in his

individual and official capacity as a DHS representative, Michele Moskalczyk (“Moskalczyk”) in

her individual and official capacity as licensing administrator in the Northeast Region Office of

the BHSL, and At Home, Inc. d/b/a At Home Health Service and At Home Health and Hospice,




1
 April 16, 2018, the parties dismissed Dallas and substituted his successor, Teresa Miller (“Miller”), as a defendant
by agreement. Doc. No. 42.

                                                         2
and Patrick Stonich (“Stonich”) on June 7, 2017. 2 Doc. No. 1. The complaint asserted four causes

of action under section 1983: (1) violations of the Fourteenth Amendment Due Process Clause

against the DHS Defendants; (2) violations of the Fourteenth Amendment Equal Protection Clause

against the DHS Defendants; (3) First Amendment retaliation against Jones and Moskalczyk; and

(4) civil conspiracy against the At Home Defendants, Jones, and Moskalczyk. Compl. at 15–18,

Doc. No. 1. The At Home Defendants and the DHS Defendants separately moved to dismiss the

complaint on July 5, 2017, and July 27, 2017, respectively. Doc. Nos. 11, 14. On September 8,

2017, the court heard oral argument on the motions. Doc. No. 18. On January 10, 2018, the court

denied the motions to dismiss in their entirety. Doc. No. 21.

         In February 2018, the At Home Defendants and the DHS Defendants separately filed

answers and affirmative defenses to the complaint and the case proceeded through a lengthy period

of discovery. 3 Doc. Nos. 28, 29. On February 19, 2019, the DHS Defendants and At Home

Defendants separately moved for summary judgment, filed statements of undisputed material facts,

and submitted exhibits in support of the motions. Doc. Nos. 87–90, 92–93. The plaintiffs filed

responses in opposition to the motions, responses to the plaintiffs’ statements of undisputed

material facts, their own statements of additional facts, and exhibits in support of their opposition

on March 20, 2019. Doc. Nos. 96–100, 103–10. The At Home Defendants and DHS Defendants

separately filed responses to the plaintiffs’ opposition to their motions for summary judgment on




2
  The court collectively refers to Dallas, Rowe, Jones, and Moskalczyk as the “DHS Defendants.” The court
collectively refers to Stonich and At Home, Inc. d/b/a At Home Health Service and At Home Health and Hospice as
the “At Home Defendants.”
3
  The At Home Defendants also asserted three counterclaims against the plaintiffs: two counts of tortious interference
with contractual relationships and one claim for unfair competition. Answer of Defs. At Home, Inc., d/b/a At Home
Health Service, At Home Health and Hospice and Patrick R. Stonich, to Pls.’ Compl. with Affirmative Defenses and
Counterclaim at 13–16, Doc. No. 29. On April 4, 2018, the plaintiffs moved to dismiss these counterclaims. Doc. No.
36. On April 17, 2018, the At Home Defendants moved to withdraw their counterclaims, and the court granted the
motion. Doc. Nos. 40, 41.

                                                          3
April 3, 2019. Doc. Nos. 112–14. After receiving the court’s permission, the plaintiffs filed a sur-

reply brief on April 10, 2019. Doc. No. 116.

       The motions for summary judgment are ripe for disposition.

                                      II.      DISCUSSION

                A.     Standard of Review – Motions for Summary Judgment

       A district court “shall grant summary judgment if the movant shows that there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Additionally, “[s]ummary judgment is appropriate when ‘the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law.’” Wright v. Corning, 679 F.3d 101, 103 (3d Cir. 2012) (quoting Orsatti v. N.J.

State Police, 71 F.3d 480, 482 (3d Cir. 1995)). An issue of fact is “genuine” if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the

suit under the governing law.” Id.

       The party moving for summary judgment has the initial burden “of informing the district

court of the basis for its motion, and identifying those portions of the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986) (internal quotation marks omitted). Once the moving party has met this

burden, the non-moving party must counter with “specific facts showing that there is a genuine

issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(internal quotation marks and citation omitted); see Fed. R. Civ. P. 56(c) (stating that “[a] party



                                                 4
asserting that a fact . . . is genuinely disputed must support the assertion by . . . citing to particular

parts of materials in the record . . .; or . . . [by] showing that the materials cited do not establish the

absence . . . of a genuine dispute”). The non-movant must show more than the “mere existence of

a scintilla of evidence” for elements on which the non-movant bears the burden of production.

Anderson, 477 U.S. at 252. Bare assertions, conclusory allegations, or suspicions are insufficient

to defeat summary judgment. See Fireman’s Ins. Co. v. DuFresne, 676 F.2d 965, 969 (3d Cir.

1982) (indicating that party opposing motion for summary judgment may not “rely merely upon

bare assertions, conclusory allegations or suspicions”); Ridgewood Bd. of Educ. v. N.E. for M.E.,

172 F.3d 238, 252 (3d Cir. 1999) (explaining that “speculation and conclusory allegations” do not

satisfy non-moving party’s duty to “set forth specific facts showing that a genuine issue of material

fact exists and that a reasonable factfinder could rule in its favor”). Additionally, the non-moving

party “cannot rely on unsupported allegations, but must go beyond pleadings and provide some

evidence that would show that there exists a genuine issue for trial.” Jones v. United Parcel Serv.,

214 F.3d 402, 407 (3d Cir. 2000). Thus, it is not enough to “merely [] restat[e] the allegations” in

the complaint; instead, the non-moving party must “point to concrete evidence in the record that

supports each and every essential element of his case.” Jones v. Beard, 145 F. App’x 743, 745–46

(3d Cir. 2005) (citing Celotex, 477 U.S. at 322). Moreover, arguments made in briefs “are not

evidence and cannot by themselves create a factual dispute sufficient to defeat a summary

judgment motion.” Jersey Cent. Power & Light Co. v. Twp. of Lacey, 772 F.2d 1103, 1109–10 (3d

Cir. 1985).

        “When considering whether there exist genuine issues of material fact, the court is required

to examine the evidence of record in the light most favorable to the party opposing summary

judgment, and resolve all reasonable inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d



                                                    5
180, 184 (3d Cir. 2007). The court must decide “not whether . . . the evidence unmistakably favors

one side or the other but whether a fair-minded jury could return a verdict for the plaintiff on the

evidence presented.” Anderson, 477 U.S. at 252. “Where the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial’”

and the court should grant summary judgment in favor of the moving party. Matsushita Elec. Indus.

Co., 475 U.S. at 587 (citation omitted). Nonetheless, when one party’s claims are “blatantly

contradicted by the record, so that no reasonable jury could believe it,” the court should not take

those claims as true for the “purposes of ruling on a Motion for Summary Judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007).

                                       B.       Undisputed Material Facts

                 1.       Underlying Incident Giving Rise to the License Revocation

         Saucon Valley Manor, Inc. operates a personal care home known as “Saucon Valley

Manor.” 4 Pls.’ Unredacted Resp. to the DHS Defs.’ Statement of Undisputed Facts at ¶ 6 (“Pls.’

Resp. to DHS Facts”), Doc. No. 107; see 62 P.S. § 1001 (defining “Personal care home” as any

premises in which food, shelter and personal assistance or supervision are provided for a period

exceeding twenty-four hours for four or more adults who are not relatives of the operator, who do

not require the services in or of a licensed long-term care facility but who do require assistance or

supervision in such matters as dressing, bathing, diet, financial management, evacuation of a

residence in the event of an emergency or medication prescribed for self administration.”). 5 On



4
 The court collectively refers to Saucon Valley Manor, Inc. and Saucon Valley Manor as “Saucon.”
5
 The plaintiffs incorporated the defendants’ factual assertions into their responses to the separately filed statements
of material facts; therefore, the court cites only to the plaintiffs’ responses for the underlying factual assertion and the
plaintiffs’ response. Because the parties filed numerous documents under seal in this matter, they also filed publicly
available, redacted documents. The court references the plaintiffs’ sealed (and unredacted) response to the DHS
Defendants’ statement of facts, Doc. No. 107, and generally does so throughout the opinion where parties filed an
unredacted document. The plaintiffs’ filed a redacted version of their response to the DHS Defendants’ statement of
material facts at Doc. No. 97.

                                                             6
December 8, 2014, an individual residing at Saucon (“Resident #1) was admitted to St. Luke’s

Hospital (“St. Luke’s”). Pls.’ Resp. to DHS Facts at ¶ 22. After treating Resident #1, St. Luke’s

medical staff became concerned that caregivers neglected Resident #1. See id. (describing St.

Luke’s staff as being concerned with possible “caregiver neglect”). As a result, St. Luke’s staff

reported the potential neglect to the Northampton County Area Agency on Aging (“Northampton

AAA”). Id. at ¶¶ 22, 23.

       The Northampton AAA called Louis Bisignani (“Bisignani”), the Director of DHS’s

Northeast Regional Office, about the suspected neglect of Resident #1. Id. at ¶¶ 15, 23. On

December 9, 2014, Bisignani notified BHSL’s Northeast Regional Office’s workload manager,

Moskalczyk, and Anne Graziano (another DHS licensing supervisor) that DHS needed to

investigate the complaint within 72 hours. Id. at ¶ 25. The next day, Bisignani e-mailed a “high

level complaint” (also known as a “PCH Licensing Alert”) to several DHS staff. Id. at ¶¶ 26, 27.

The PCH Licensing Alert informed DHS staff that Resident #1 passed away on December 9, 2014,

and that St. Luke’s staff expressed concern that Saucon neglected Resident #1 due to Resident #1’s

“condition upon admission.” Id. at ¶ 28; see id. at 29 (“Undisputed for purposes of resolving DHS’s

motion for summary judgment.”).

       While several regulatory bodies conducted investigations into Resident #1’s death, DHS’s

responsibility was to “investigate whether there was ‘neglect of a care-dependent person’ such as

Resident # 1 ‘from a regulatory perspective – not a criminal perspective.” Id. at ¶ 30

(“Undisputed”); see id. at ¶ 40 (describing Northampton AAA and Hellertown Police Department

as also investigating Resident #1’s death). DHS does not investigate all deaths at personal care

homes; however, DHS investigates “unusual deaths” and “deaths where a regulatory complaint

has been made.” Id. at ¶ 31.



                                                7
         Ultimately, DHS assigned Julienne Rushin (“Rushin”) and Moskalczyk, as her supervisor,

to investigate the complaint. Id. at ¶ 32. Bisignani also brought in Lori Knockstead

(“Knockstead”), a consultant from Temple University’s Institute on Protective Services, to assist

with the investigation. Id. at ¶¶ 32, 33. Rushin, Moskalczyk, and Knockstead (collectively, the

“Investigators”) conducted their inquiry into Resident #1’s treatment over the course of several

months. Id. at ¶ 37. Their inquiry involved several site visits to Saucon and, on one such visit,

Knockstead stated that Resident #1 died of a “raging UTI.” Id. (disputing that Knockstead made

statement on December 15, 2014, and asserting that she made it on December 12, 2014).

         DHS’s investigation continued into 2015 and culminated in the Investigators identifying

several violations. Id. at ¶¶ 39, 46. 6 When DHS finds a violation, it must provide written notice to

the personal care home. See 62 P.S. § 1026(a) (“Whenever the department, upon inspection or

investigation, shall learn of violation of this act or of regulations adopted by the department

pursuant to this act, it shall give written notice thereof to the offending person. Such notice shall

require the offending person to take action to bring the facility into compliance with this act or

with the relevant regulations within a specified time.”). 7 In accordance with said requirements,

DHS emailed Atiyeh, Saucon’s president and administrator, a License Inspection Summary

(“LIS”) on April 15, 2015, detailing violations identified by the Inspectors on December 12, 2014;

December 15, 2014; January 15, 2014; January 23, 2015; and February 18, 2015 (hereinafter, the


6
  The court does not describe the factual bases of the plaintiffs’ claims against the At Home Defendants related to
several complaints they made to DHS about conditions at Saucon because, as described infra in Section II.C.4, the
court resolves the question of whether the At Home Defendants conspired with DHS as a matter of law and without
reference to the underlying facts. The court notes that the At Home Defendants disputed their status as Saucon’s
“competitor.” See Resp. of Defs.’ At Home, Inc. d/b/a At Home Health Service and At Home Health and Hospice
and Patrick R. Stonich, to Pls.’ Statement of Additional Facts Precluding Summ. J. at 2 (“[I]t is disputed that it [At
Home] ‘competed’ with Saucon.”), Doc. No. 113. However, this fact was immaterial to the court’s analysis.
7
  DHS was previously known as the “Department of Public Welfare” until the agency’s name changed in 2014. See
62 P.S. § 103(a) (“The Department of Public Welfare shall be known as the Department of Human Services.”). As
such, the Human Services Code now defines “Department” as “the Department of Human Services of this
Commonwealth.” 62 P.S. § 102.

                                                          8
“April 2015 LIS”). 8 Id. at ¶¶ 7, 46; Sealed Exs. to DHS Defs.’ Statement of Undisputed Material

Facts (“Sealed DHS Ex.”), Ex. 13 at ECF pp. 5–24, Doc. No. 92-6; see also 62 P.S. § 1026(a)

(setting forth notice of violation requirements).

         The April 2015 LIS described the (1) violations identified, including the associated

regulatory provisions relevant to the identified violation and inspection(s) date(s) and (2) provided

a space for Saucon to include their “Plan of Correction” (“POC”). See generally Pls.’ Additional

Facts Precluding Summ. J. (“Pls.’ Additional Facts”), Ex. 30, Decl. of Rebecca S. Melley (“Melley

Decl.”), Ex. B at ECF pp. 14–86, Doc. No. 100-29. 9 A POC is a written plan, approved by DHS

and prepared by the “legal entity,” that specifies how the personal care home will “correct each

noncompliance[.]” 55 Pa. Code. § 20.52 (“If, during an inspection, authorized agents of the

Department observe items of noncompliance with licensure or approval regulations, the legal

entity shall submit an acceptable written plan to correct each noncompliance item and shall

establish an acceptable period of time to correct these items.”). The personal care home must

submit a POC to DHS within ten days of a receiving a violation report. Pls’ Resp. to DHS Facts at

¶ 50. In addition to identifying proposed solutions to violations, DHS uses POCs to allow parties

to document their disagreements with the underlying violations without admitting responsibility

for said violations. See DHS Statement of Undisputed Material Facts, Ex. 4, Office of Admin.

Bureau of Human Servs. Licensing Policies and Procedures (“DHS Policies”) at 39 (“[An

individual/entity submitting a POC] may document disagreement with a finding, and/or may

document that providing a plan does not constitute admission that the listed violation is accurate.

However, [the individual/entity] must provide a plan to correct each violation in addition to



8
  The DHS Defendants filed the sealed exhibits to their statement of undisputed material facts at Doc. No. 92. The LIS
is Exhibit 13 to DHS Defendants’ statement of undisputed material facts. Doc. No. 87-13.
9
  The court refers to pages 14 through 86 of the Melley Decl. as the “2015 LIS”.

                                                          9
statement(s) disputing the report’s findings.”), Doc. No. 87-4. DHS directed the plaintiffs to

dispute the underlying violations in their POC via the cover letter attached to the April 2015 LIS.

Sealed DHS Ex. 13 at ECF p. 5 (stating that “[i]f you believe any violation is incorrect, you may

say that in your comments under Section 3 but you still must include a plan to reach and maintain

compliance[]”).On April 14, 2015, Saucon submitted a POC to DHS. Pls’ Resp. to DHS Facts at

¶ 52. In its POC, Saucon challenged the findings of violation in Section 3 by providing written

comments. 2015 LIS at ECF pp. 14–86; see also Pls.’ Resp. to DHS Facts ¶ 53 (“By way of further

response, although Saucon voluntarily submitted with its POC voluminous information rebutting

DHS’s ‘factual findings’ in the Violation Report, as it has the right to do . . . .”). On May 20, 2016,

DHS rejected Saucon’s POC as an “[u]nacceptable plan for regulation(s) #: 24, 42b, 141b2, 142a,

187a, 187d, 226c, 227d.” Id. at ¶ 54; Sealed DHS Ex. 17, Doc. No. 92-9. Saucon submitted a

revised POC and, on or about May 26, 2015, DHS approved the revised POC. Id. at ¶ 56. Notably,

DHS approval of a POC allowed Saucon to continue operating during a subsequent enforcement

proceeding. 10 Id. at ¶ 57.

         On May 26, 2015, Bisignani recommended that DHS initiate an enforcement action against

Saucon, id. at ¶ 58, specifically, he recommended a “Revocation of the Home’s License and

issuance of a First Provisional License.” Id. at ¶ 59. On Bisignani’s recommendation, DHS revoked

Saucon’s “regular” personal care home license and issued the “first provisional license” on June

9, 2015. Id. at ¶ 60. As required by 62 P.S. § 1026(c), DHS provided written notice of the

revocation. In the notice, DHS stated that it revoked Saucon’s regular license because of three

Class II violations: § 2600.42(b) (“A resident may not be neglected, intimidated, physically or

verbally abused, mistreated, subjected to corporal punishment or disciplined in any way.”), §


10
   The applicable regulation requires that “[u]pon full compliance by the facility, the department shall issue a regular
license immediately.” 62 P.S. § 1008(d).

                                                          10
2600.187(b) (regarding recording of medication at the time it is administered), and § 2600.187(d)

(requiring home to follow directions of prescriber). DHS Defs.’ Statement of Undisputed Facts,

Ex. 14 at ECF pp. 4–6 (“DHS Revocation Letter”), Doc. No. 87-14; Pls.’ Resp. to DHS Facts at ¶

62 (disputing that plaintiffs violated cited regulatory provisions, but not disputing that DHS

identified said provisions as bases for violations). Saucon had five days from the mailing of the

letter to correct the violations before DHS would access fines. DHS Revocation Letter at ECF p.

5. Ultimately, DHS did not issue any fines against Saucon for the identified violations and restored

the plaintiffs’ “regular” license three months early. Pls’ Resp. to DHS Facts at ¶¶ 57, 65, 67. 11

                                          2.        DHS Appeal Process

         While a “legal entity” may not appeal from DHS’s finding of a violation, the entity may

immediately appeal from DHS’s decision to revoke a “regular” license to the Bureau of Hearings

and Appeals (“BHA”) within DHS. See 55 Pa. Code §§ 20.81 (decisions that may be appealed),

20.82(a) (written request for appeal). Chapter 1, Part II of the Pennsylvania Code governs these

appeals. See 55 Pa. Code § 2600.12 (“Appeals related to the licensure or approval of the personal

care home shall be made in accordance with 1 Pa. Code Part II (relating to General Rules of

Administrative Practice and Procedure).”). 12 Here, the plaintiffs exercised their right to appeal the


11
   In September 2015, the plaintiffs requested, and were granted, an expedited license inspection. Id. at ¶ 67. After the
expedited inspection, DHS restored Saucon’s regular license three months early. Id.
12
   The parties did not provide record evidence regarding the mechanics of a BHA appeal, e.g., who hears the case,
when is a BHA decision appealable? While these facts are immaterial to the court’s analysis because the plaintiffs do
not dispute that postdeprivation procedures (if provided) are adequate, a brief description of the full procedural process
afforded to a licensee is helpful context to the discussion below. Thus, as the court understands it, once a “legal entity”
files an appeal, an Administrative Law Judge (“ALJ”) is assigned to the case. See Jan. 2, 2018 BHA Standing Practice
Order, Formal Appeals at Rule 1 (defining “Administrative Law Judge” as “[t]he Director, or an employee of the
Bureau of Hearings and Appeals appointed according to statute and designated to preside at hearings or conferences
or other officers specially provided for and designated to conduct specified classes of proceedings.”), available at
http://www.dhs.pa.gov/cs/groups/webcontent/documents/form/s_002109.pdf. After the BHA issues a decision (also
referred to as a “recommendation”), if DHS adopts or rejects the ALJ’s recommendation, a party “may seek
reconsideration” by the DHS Secretary or appeal to the Pennsylvania Commonwealth Court. 1 Pa. Code § 35.226(a)
(providing when adjudications of agency constitute final order); see generally Liberty Manor Pers. Care Home v.
Dep’t of Pub. Welfare, No. 979 C.D. 2014, 2015 WL 5432471, at *5 (Pa. Commw. Apr. 17, 2015) (describing process
as (1) appeal proceeding to ALJ, (2) ALJ issuing a “recommendation,” (3) agency adopting ALJ’s recommendation,

                                                           11
revocation of their regular license and gave notice of their intent to appeal on June 13, 2015. 2016

LIS at ECF p. 9. DHS responded that it received the notice and forwarded it to the BHA on June

16, 2015. Id. at ECF p. 8. To date, the BHA proceeding is ongoing. While the BHA initially

scheduled a hearing date shortly after the plaintiffs gave notice of their intent to appeal, the

plaintiffs requested several continuances. Pls’ Resp. to DHS Facts at ¶ 76; DHS Bureau of Hr’gs

and Appeals R. at ECF pp. 4–20 (“BHA R.”), Doc. No. 124. Recently, the BHA scheduled a

hearing for April 30, 2019; however, at the request of plaintiffs, the BHA canceled the hearing.

BHA R. at ECF p. 4. As of the last update by the parties, the BHA has scheduled a hearing for

August 20, 2019, before David A. Dudley, Esq., ALJ. DHS Defs.’ Supp. to Pls.’ Resp. to Order of

May 8, 2019 Re BHA Docket Entries at ECF p. 3 (“BHA May 2019 Order”), Doc. No. 141.

                         C.       Analysis of the Plaintiffs’ Section 1983 Claims

         “Section 1983 provides a civil remedy for the ‘deprivation of any rights, privileges, or

immunities secured by the Constitution and laws.’” Halsey v. Pfeiffer, 750 F.3d 273, 290 (3d Cir.

2014) (quoting 42 U.S.C. § 1983). “To state a claim under section 1983, a plaintiff must

demonstrate that ‘some person has deprived him of a federal right ... [and] that the person who has


and (4) plaintiff deciding not to seek reconsideration and instead filing suit). If a party does not seek reconsideration
by the Secretary (or seeks to appeal the Secretary’s decision), then the case proceeds to the Commonwealth Court of
Pennsylvania. 2 Pa. C.S. § 704. The Commonwealth Court then conducts a non-jury trial on the administrative record.
See id. (“The court shall hear the appeal without a jury on the record certified by the Commonwealth agency.”). After
a hearing, the Commonwealth Court will:

         affirm the adjudication unless it shall find that the adjudication is in violation of the constitutional
         rights of the appellant, or is not in accordance with law, or that the provisions of Subchapter A of
         Chapter 5 (relating to practice and procedure of Commonwealth agencies) have been violated in the
         proceedings before the agency, or that any finding of fact made by the agency and necessary to
         support its adjudication is not supported by substantial evidence. If the adjudication is not affirmed,
         the court may enter any order authorized by 42 Pa.C.S. § 706 (relating to disposition of appeals).

Id. If the Commonwealth Court reviews a Secretary’s determination on reconsideration, then the court reviews the
Secretary’s decision for an abuse of discretion. See Victorian Manor, LLC v. Dep’t of Human Servs., No. 174
C.D.2015, 2015 WL 5511069, at *2 (Pa. Commw. Aug. 27, 2015) (“Initially, we note that our scope of review of an
agency’s decision on a reconsideration request is limited to determining whether the secretary abused his or her
discretion. An abuse of discretion will only be found where the evidence shows there was fraud, bad faith, capricious
action, or abuse of power.” (citations omitted)).

                                                           12
deprived him of that right acted under color of state or territorial law.’” Id. (quoting Gomez v.

Toledo, 446 U.S. 635, 640 (1980) (alteration in original)). Here, the plaintiffs bring four causes of

action under section 1983 alleging violations of (1) substantive and procedural due process, (2)

the Equal Protection Clause, (3) First Amendment retaliation, and (4) civil conspiracy. Both sets

of defendants argue that the court should grant summary judgment in their favor on all causes of

action. 13 The court first addresses the plaintiffs’ substantive and procedural due process claims

before turning to the plaintiffs’ equal protection, First Amendment retaliation, and civil conspiracy

claims. 14

                               1.       Fourteenth Amendment Due Process

         Pursuant to the Fourteenth Amendment, “[n]o state shall . . . deprive any person of life,

liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. Due process

protections extend to both substantive and procedural violations of the Fourteenth Amendment.

See Planned Parenthood of S.E. Pa. v. Casey, 505 U.S. 833, 846–87 (1992) (“[I]t is settled that

the due process clause of the Fourteenth Amendment applies to matters of substantive law as well

as to matters of procedure.” (citation and internal quotation marks omitted)). “[T]he substantive

component of the Clause . . . protects individual liberty against ‘certain government actions

regardless of the fairness of the procedures used to implement them.’” Collins v. City of Harker



13
   The DHS Defendants also argue that Rowe and Miller, sued in their official capacities only, are entitled to summary
judgment because they were not personally involved in the alleged constitutional violations. Reply Br. in Further
Supp. of DHS Defs.’ Mot. for Summ. J. (“DHS Reply Br.”) at 10 (“Plaintiffs identify no genuine issues of material
fact concerning the roles of Defendants Miller or Rowe in the alleged violations of Plaintiffs’ constitutional rights.”),
Doc. No. 111. The plaintiffs opposed this argument in their sur-reply. Pls.’ Saucon Valley Manor, Inc., and Nimita
Kapoor-Atiyeh’s Sur-Reply in Opp’n to DHS Defs.’ Mot. for Summ. J. (“Pls.’ Sur-Reply to DHS Defs.”) at 2–3, Doc.
No. 116. Given that Rowe and Miller are sued only in their official capacities for purposes of ordering injunctive
relief, the court declines to dismiss Rowe and Miller at this time.
14
   Saucon Valley Manor, Inc., as a corporation, is able to bring suit under section 1983 for violations of the Due
Process Clause and Equal Protection Clause. See Safeguard Mut. Ins. Co. v. Miller, 472 F.2d 732, 733 (3d Cir. 1973)
(“At the outset, we note that the plaintiffs are corporations. As such they are deemed to be persons within the meaning
of the equal protection and due process clauses of the fourteenth amendment, and persons, as well, whose rights are
protected by 42 U.S.C. § 1983[.]” (citations omitted)).

                                                          13
Heights, Tex., 503 U.S. 115, 125 (1992) (quoting Daniels v. Williams, 474 U.S. 327, 331 (1986)).

Whereas the procedural component “provide[s] a guarantee of fair procedure in connection with

any deprivation of life, liberty, or property by a State.” Id. Here, the plaintiffs argue that Miller,

Rowe, Jones, and Moskalczyk violated both the substantive and procedural components of the Due

Process Clause. Compl. at 15. The court addresses each claim in turn.

                                 a.      Substantive Due Process

       “[T]wo very different threads make up the fabric of substantive due process: substantive

due process relating to legislative action and substantive due process relating to non-legislative

action.” Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 155 (3d Cir. 2018) (internal quotation

marks and citation omitted). To advance a non-legislative substantive due process claim, the

plaintiff must have “a protected property interest to which the Fourteenth Amendment’s due

process protection applies.” Id. (citations and internal quotation marks omitted); see also Nicholas

v. Pa. State Univ., 227 F.3d 133, 139–40 (3d Cir. 2000) (“To prevail on a non-legislative

substantive due process claim, ‘a plaintiff must establish as a threshold matter that he has a

protected property interest to which the Fourteenth Amendment’s due process protection applies.’”

(citation omitted)). Whether the Fourteenth Amendment protects a property interest “depends on

whether that interest is ‘fundamental’ under the United States Constitution.” Nicholas, 227 F.3d at

140 (citations omitted). The category of interests that qualify as “fundamental” for purposes of

substantive due process is narrower than those protected by procedural due process and “not all

property interests worthy of procedural due process protection are protected by the concept of

substantive due process.” Id. (citation omitted); see also Collins, 503 U.S. at 125 (urging courts to

exercise “judicial self-restraint” when determining whether to “expand the concept of substantive

due process”). Instead, “to state a substantive due process claim, ‘a plaintiff must have been



                                                 14
deprived of a particular quality of property interest.’” Nicholas, 227 F.3d at 140 (quoting DeBlasio

v. Zoning Bd. of Adjustment, 53 F.3d 592, 598 (3d Cir. 1995), abrogated on other grounds by

United Artists Theatre Cir., Inc. v. Twp. of Warrington, Pa., 316 F.3d 392 (3d Cir. 2003)). The

“particular quality” is present in rights or interests that are “implicit in the concept of ordered

liberty” or “deeply rooted in the Nation’s history and traditions[,]” such as the “venerable

common-law rights of real property ownership.” Id. at 143. As such, “the only protected property

interests . . . [the Third Circuit has] thus far deemed fundamental [have] involved ownership of

real property.” Newark Cab Ass’n, 901 F.3d at 155 (citation omitted).

        Here, as a matter of first impression, the plaintiffs ask the court to expand the category of

recognized property interests to include a “regular” personal care home license. The DHS

Defendants argue that current Third Circuit precedent forecloses this avenue of relief to the

plaintiffs because their “regular” license is not protected by the substantive component of the Due

Process Clause. Br. in Supp. of DHS Defs.’ Mot. for Summ. J. (“DHS Defs.’ Br.”) at ECF pp. 9–

10, Doc. No. 90. 15 In response, the plaintiffs make several creative, yet unavailing arguments,

namely that the court should deny summary judgment because (1) the plaintiffs’ interest in the

license is “certain and concrete” and (2) Third Circuit precedent does not preclude the court from

recognizing their “regular” personal care home license as a protected property interest. Resp. of

Pls. Saucon Valley Manor, Inc. and Nimita Kapoor-Atiyeh in Opp’n to the Mot. for Summ. J. of

Defs. Teresa Miller, Jacqueline Rowe, Matt Jones, and Michele Moskalczyk (“Pls.’ Br. in Opp’n

to DHS Mot.”) at 33–35, Doc. No. 96.




15
  The DHS Defendants’ brief in support of their motion for summary judgment is included in the same document as
their motion. Doc. No. 90 at ECF pp. 3–25.

                                                      15
         Here, the court finds the plaintiffs’ interest in a “regular” personal care home license is not

a “fundamental property interest” protected by the United States Constitution. 16 While the

plaintiffs’ argue that this view is too narrow and fails to consider the “concrete” nature of their

property interest, Pls.’ Br. in Opp’n to DHS Mot. at 33, 34, the Third Circuit directs district courts

to narrowly define protected rights for purposes of substantive due process. See, e.g., Newark Cab

Ass’n, 901 F.3d at 155 (“Courts have been generally reluctant to expand the scope of substantive

due process protection.” (citation omitted)). Under this framework, a personal care home license

is not converted into a fundamental property interest merely because the plaintiffs held their

“regular” license for a long period of time. See id. at 155–56 (“The property interest proffered to

meet the substantive due process threshold here is akin to those we have previously rejected, such

as the ability to earn a living and being terminated from a public job, being actively prevented


16
   Notably, the plaintiffs do not argue that the downgraded license impaired their ability to use their real property. See
generally Indep. Enters. Inc. v. Pittsburgh Water and Sewer Auth., 103 F.3d 1165, 1179 n.12 (3d Cir. 1997)
(“Moreover, all of the cases involved zoning decisions, building permits, or other governmental permission required
for some intended use of land owned by the plaintiffs, matters which were recognized in DeBlasio[ v. Zoning Bd. of
Adjustment for the Twp. of West Amwell, 53 F.3d 592 (3d Cir. 1995), abrogated on other grounds by United Artists
Theatre Cir., Inc. v. Twp. of Warrington, Pa., 316 F.3d 392 (3d Cir. 2003),] as implicating the ‘fundamental’ property
interest in the ownership of land.” (citation omitted)). In certain circumstances, courts have found that denials of
licenses and/or permits that impact the property owner’s ability to use their property are protected by the Due Process
Clause because said license and/or permit impacts an owner’s fundamental property interest in real property
ownership. See, e.g., Frompovicz v. Pa. Dep’t of Envtl. Prot., No. 5:17-cv-2790, 2018 WL 4145039, at *5 (E.D. Pa.
Aug. 30, 2018) (finding plaintiff’s interest in environmental permit that allowed plaintiff to “remove and resell spring
water for the bottled water industry from his property” was “protected by substantive due process because this interest
concerns the use and enjoyment of real property”). Here, the provisional license, while arguably causing reputational
harm to the plaintiffs’ business, did not prevent the plaintiffs from using their real property or operating their facility
as a personal care home. Cf. Freidman v. Phila. Parking Auth., Civ. A. No. 14-6071, 2015 WL 2337288, at *7 (E.D.
Pa. May 14, 2015) (“While the liberty to pursue a particular calling or occupation is protected, Plaintiffs do not
plausibly allege that Defendants’ conduct wholly deprived them of the right to participate in their chosen profession-
taxi cab services. In fact, Plaintiffs admittedly have continued in this business and occupation, further undermining
any claim of deprivation.” (citation omitted)). Therefore, the court finds that their interest in a “regular” personal care
home license does not impact their fundamental right to use their real property. See Connection Training Servs. v. City
of Phila., 358 F. App’x 315, 320 (3d Cir. 2009) (holding plaintiff’s interest in City of Philadelphia’s recognition of its
training program whereby recognition would allow plaintiff to “(1) continue to place its trainees, which [the plaintiff]
CTS asserts is necessary to receive future, discretionary funding from the City of Philadelphia or city-related agencies,
and (2) recover the long-term fixed costs it expended in creating its training program” are not “fundamental” under
Constitution because “asserted interests are analogous to the numerous interests we have declined to recognize, which
rely on statutory rights or relationships with government agencies, and are not similar to the ‘venerable common-law
rights of real property ownership.’” (citation omitted)).


                                                           16
from winning city contracts in violation of a consent decree with the city, and losing contracts

because a plaintiff was termed a crook by a government employee[.]” (internal citations and

quotation marks omitted)). Instead, this “expectation” of holding a regular license throughout the

duration of its term is analogous to the rejected “property right” of an expectation of continued

municipal services in Ransom v. Marrazzo, 848 F.2d 398, 412 (3d Cir. 1988), because it is the

nature of the interest, not the duration one holds it, that determines which interests substantive due

process protects.

       At bottom, Saucon’s “regular” license is merely a license to operate a business without the

reputational “stain” of a provisional license and neither the right to operate a business nor the

property interest in a business license are “fundamental” rights or property interests protected by

substantive due process. See, e.g., Wrench Tr. Sys., Inc. v. Bradley, 340 F. App’x 812, 814, 815

(3d Cir. 2009) (finding “personal property ownership” interest in trucks and “right to engage in

business” are not fundamental rights protected by substantive due process); Piecknick v.

Pennsylvania, 36 F.3d 1250, 1262 (3d Cir. 1994) (“It is the liberty to pursue a particular calling or

occupation, and not the right to a specific job, that is protected by the Fourteenth Amendment.”

(citation omitted)); Fairview Ritz Corp. v. Borough of Fairview, Civ. A. No. 9-875(JLL), 2013

WL 5946986, at *1, *12 (D.N.J. Nov. 6, 2013) (finding business certificate required to operate a

“fitness center and day spa[,]” even though lack of certificate required plaintiff to shut down his

business, was not “fundamental property interest” because certificate is indistinguishable from

“the right to engage in business” which “is not fundamental under the Constitution[]”); see also

ABA, Inc. v. District of Columbia, 40 F. Supp. 3d 153, 171 (D.D.C. 2014) (concluding that

Department of Health converting status of plaintiffs’ home health care providers’ licenses to

provide Medicaid services from permanent to provisional did not deprive them of a constitutionally



                                                 17
protected interest to give rise to due process claim because “the provisional status of the licenses

does not affect Plaintiffs’ ability to provide Medicaid services”). Therefore, the court grants

summary judgment in favor of the DHS Defendants because the plaintiffs’ “regular” personal care

home license is not a fundamental property interest protected by the Fourteenth Amendment.

                                       b.        Procedural Due Process

         “Procedural due process imposes constraints on governmental decisions which deprive

individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of the

Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976). “To maintain

a procedural due process claim, [a plaintiff] must show that: (1) Defendants deprived [the plaintiff]

of an individual liberty interest that is encompassed within the Fourteenth Amendment’s

protection, and (2) the procedures Defendants made available to [the plaintiff] did not provide due

process of law.” Steele v. Cicchi, 855 F.3d 494, 507 (3d Cir. 2017) (citing Hill v. Borough of

Kutztown, 455 F.3d 225, 233–34 (3d Cir. 2006)).

         While the parties do not dispute the first element, a protected property interest, see DHS

Defs.’ Br. at ECF p. 15 (“For purposes of this Motion, Defendants concede that Plaintiffs have a

protected interest in maintaining the ‘regular’ personal care home license granted by DHS to

Saucon.”), the DHS Defendants present several arguments as to why they are entitled to summary

judgment on the plaintiffs’ procedural due process claims, namely that, pursuant to Mathews, DHS

is not required to provide additional predeprivation procedures. 17 Id. at ECF pp. 16–19. In

response, the plaintiffs argue DHS denied them due process because the DHS employees involved


17
   The court addresses the arguments as framed by the parties. Thus, the court analyzes whether the plaintiffs were
entitled to additional procedure prior to the revocation of their “regular” license and not whether additional procedures
are required before DHS issues a violation. As an aside, even if the court were to construe the plaintiffs’ arguments as
seeking additional procedures before DHS issues a violation, such a claim would fail for want of a protected property
interest because, assuming no fines are issued, the only “deprivation” suffered at that time is reputational. See, e.g.,
Hill, 455 F.3d at 236 (“Courts have subsequently clarified, however, that ‘reputation alone is not an interest protected
by the Due Process Clause.’” (quoting Versarge v. Twp. of Clinton, N.J., 984 F.2d 1359, 1371 (3d Cir.1993)).

                                                          18
in the investigation were biased against the plaintiffs, DHS failed to provide the plaintiffs a

predeprivation hearing to challenge the underlying violations, the DHS Defendants failed to timely

adjudicate Saucon’s administrative appeal, and the plaintiffs were stigmatized in connection with

the revocation of the regular license. Pls.’ Br. in Opp’n to DHS Mot. at 4, 20, 27, 31. The court

first addresses the adequacy of DHS’s procedures pursuant to Mathews and then analyzes the

plaintiffs’ ancillary claims based on bias, delay, and stigma.

                              i.       Adequacy of DHS Licensure Procedures

         Due process “is a flexible concept that varies with the particular situation.” Zinermon v.

Burch, 494 U.S. 113, 127 (1990). Generally, “the Constitution requires some kind of a hearing

before the State deprives a person of liberty or property.” Id. (citations omitted). However, a

predeprivation hearing is not always required. Id.; see also Pioneer Aggregates, Inc. v. Pa. Dep’t

of Envtl. Prot., 540 F. App’x 118, 126 (3d Cir. 2013) (noting that “the Supreme Court has

acknowledged that due process does not always ‘require[] an evidentiary hearing prior to the

deprivation of some type of property interest[]’” (quoting Mathews, 424 U.S. at 333)). In such

circumstances, “a statutory provision for a postdeprivation hearing, or a common-law tort remedy

for erroneous deprivation, satisfies due process.” 18 Zinermon, 494 U.S. at 128 (citations omitted).


18
   Turning briefly to DHS’s postdeprivation procedures, “[d]ue process does not require pre-deprivation notice and
hearing where there is an adequate scheme to compensate the property owner for the deprivation.” Reichley v. Pa.
Dep’t of Agric., 427 F.3d 236, 247 (3d Cir. 2005) (citations omitted); DeOrio v. Del. Cty., Civ. A. No. 08-5762, 2009
WL 2245067, at *2 (E.D. Pa. July 27, 2009) (“Only if there were no post-deprivation remedy could DeOrio prevail
on a procedural due process claim.”). “[W]hen a state affords a full judicial mechanism with which to challenge the
administrative decision in question, the state provides adequate procedural due process.” Pioneer Aggregates, Inc.,
540 F. App’x at 126 (internal quotation marks omitted) (quoting DeBlasio, 53 F.3d at 597).
          Here, the DHS Defendants argue that the plaintiffs are barred from challenging the adequacy of
predeprivation procedures because DHS’s postdeprivation procedures satisfy due process. The BHA appeal process
is a full evidentiary proceeding; counsel is permitted to represent parties, present evidence, take discovery, and use
expert witnesses. See, e.g., 1 Pa. Code § 31.22 (appearance by attorney), §§ 35.137–.166 (covering evidentiary rules).
After the BHA process concludes, parties can appeal to the state courts. Said process more than satisfies procedural
due process. See, e.g., Town Court Nursing Ctr., Inc. v. Beal, 586 F.2d 266, 278 (3d Cir. 1978) (“There is opportunity
to submit additional evidence after notice of deficiencies is given, and the evidence upon which the recommendation
of the survey team is based is disclosed fully to the provider. Moreover, the criteria used to evaluate the provider are
well known in advance to the provider, and compliance is readily proved or disproved by written submission. Finally,

                                                          19
Examples of circumstances in which a predeprivation hearing is not required include “[w]here

there is ‘the necessity of quick action by the State,’ or where ‘providing any meaningful

predeprivation process’ would be impractical . . . .” Elsmere Park Club, L.P. v. Town of Elsmere,

542 F.3d 412, 417 (3d Cir. 2008) (quoting Parratt v. Taylor, 451 U.S. 527, 539 (1981)). In light

of these considerations, courts consider three factors to determine what process is required:

         First, the private interest that will be affected by the official action; second, the risk
         of an erroneous deprivation of such interest through the procedures used, and the
         probable value, if any, of additional or substitute procedural safeguards; and finally,
         the Government’s interest, including the function involved and the fiscal and
         administrative burdens that the additional or substitute procedural requirement
         would entail.

Mathews, 424 U.S. at 335 (citation omitted).

         At the outset, the court must determine whether due process mandates that the DHS

Defendants provide the plaintiffs with a predeprivation hearing based on the Mathews factors

outlined above. See Elsmere Park Club, L.P., 542 F.3d at 417 (“Our first task, then, is to determine

whether the Town was faced with circumstances in which it was required to provide a

predeprivation hearing.”). As such, the court will address each Mathews factor in turn.

         First, the court must consider the nature of the private interest affected. Mathews, 424 U.S.

at 335. If the private interest impacts an individual’s livelihood, i.e., the ability to pay for “life’s

necessities[,]” then the nature of the private interest is high and weighs in favor of requiring a

predeprivation hearing. See Graham v. Office of Surface Mining Reclamation & Enf’t, 722 F.2d

1106, 1111 (3d Cir. 1983) (stating that fines required to be escrowed pending appeal of violation



review by an administrative law judge, by the Appeals Council of HEW [Department of Health, Education, Welfare],
and ultimately by the federal courts, insures that the decision of the Secretary will be thoroughly examined before
becoming final.”); cf. Midnight Sessions, Ltd. v. City of Phila., 945 F.2d 667, 680 (3d Cir. 1991) (“However, when a
state affords a full judicial mechanism with which to challenge the administrative decision to deny an application for
a building permit, the state provides adequate due process.” (quotation marks and citation omitted)).



                                                         20
are unlike “a case in which the Government seeks to deprive Graham[, the plaintiff,] of funds

earmarked for life’s necessities”). Whereas, if a plaintiff asserts a business or a pecuniary interest

less than one that impacts the ability to pay for life’s necessities, then it militates against requiring

the government to provide a predeprivation hearing. See Mathews, 424 U.S. at 340 (“Since a

recipient whose benefits are terminated is awarded full retroactive relief if he ultimately prevails,

his sole interest is in the uninterrupted receipt of this source of income pending final administrative

decision on his claim.”).

        Here, the private interest affected by the official action is the interest in operating a personal

care home with a “regular” license instead of a “provisional” license. The plaintiffs argue their

“private interest” is “strong” because “the Commonwealth requires that license [a regular license]

to operate a personal care home” and, as such, “revocation of that license could force the home to

cease operations, depriving the operator of his or her livelihood.” Pls.’ Br. in Opp’n to DHS Mot.

at 22–23. However, this is not an accurate representation of the actual interest asserted by the

plaintiffs. It is undisputed that the plaintiffs received an approved POC which allowed them to

continue operations after DHS revoked their regular license. Pls’ Resp. to DHS Facts at ¶ 57. Thus,

the actual interest asserted by these plaintiffs is an interest in operating a home without the

reputational stain of a provisional license (and financial harms flowing from said reputational

harm), not their livelihood. See Pls.’ Additional Facts, Ex. 1 at 188, 189, 224 (describing harm

caused by downgrade as requiring plaintiffs to offer reduced/free rent or loss of potential clients

and compliance costs), Doc. No. 105. This distances the plaintiffs’ interest from one which

requires a predeprivation evidentiary hearing, namely an individual’s livelihood, because the

downgrade did not preclude the plaintiffs’ ability to operate Saucon as a personal care home. See

Mathews, 424 U.S. at 341, 342 (analyzing actual private interest asserted based on statutory



                                                   21
scheme and “degree of potential deprivation”). However, even if the court accepts the plaintiffs’

asserted financial interest in running a personal care home, the Third Circuit has found claims of

corporate financial hardship distinguishable from an at-risk individual’s ability to earn a living.

Town Court Nursing Ctr., Inc., 586 F.2d at 277 (finding no predeprivation hearing required before

Secretary decided not to renew nursing home’s provider agreement because nursing home’s

interest in federal Medicare payments as “a corporation claiming financial hardship” was

distinguishable from, and less than, “a private individual claiming physical disability”). Thus, the

first Mathews factor weighs against requiring DHS to provide a predeprivation hearing.

        Second, the court must consider the risk of erroneous deprivation. This factor,

        in addition to considering the probability of error, also takes into account the
        consequences of error. More protective process will generally be required the more
        the “length or severity of the deprivation” indicate “a likelihood” that “serious loss”
        will accompany any mistake. See Memphis Light, Gas and Water Div. v. Craft, 436
        U.S. 1, 19, 98 S.Ct. 1554, 56 L.Ed.2d 30 (1978). Whether a loss is minimal enough
        to excuse the ordinary requirement of pre-deprivation process will depend on a
        variety of factors, including the hardship suffered during the deprivation and the
        adequacy of the available post-deprivation remedies.

Augustin v. City of Phila., 897 F.3d 142, 151 (3d Cir. 2018). 19 Courts must also look to “the type

of determination that must be made and the type of evidence necessary to make that

determination.” Ross v. Horn, 598 F.2d 1312, 1319 (3d Cir. 1979).20 If the process requires rote

calculations or application of facts to specifically outlined, mechanical standards, then it is less

likely that due process requires a predeprivation hearing to prevent erroneous deprivation.

Mathews, 424 U.S. at 344–45 (describing circumstances where decision-making process is




19
   Legal authority appears split on whether pre and postdeprivation should be hyphenated thereby making consistency
difficult when quoting caselaw.
20
   See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 318 (M.D. Pa. 2004) (holding test employed in Ross v. Horn,
598 F.2d 1312 (3d Cir. 1979) to determine when a government benefit is a protected property interest was implicitly
overruled by American Manufacturers Mutual Insurance Co. v. Sullivan, 526 U.S. 40 (1999), and Lujan v. G & G
Fire Sprinklers, Inc., 532 U.S. 189 (2001)).

                                                        22
“routine” as weighing against requiring predeprivation hearing as compared to processes based

primarily on credibility determinations).

         In the present case, viewing the disputed facts in favor of the plaintiffs, DHS’s process for

reviewing complaints and issuing violations appears to err on the side of requiring greater

credibility determinations than simply checking boxes. Nonetheless, this factor ultimately weighs

against requiring a predeprivation hearing because the plaintiffs’ asserted deprivation is slight, and

the risk of erroneous deprivation is lessened by internal review procedures and adequate

postdeprivation procedures.

         The deprivation here, even if erroneous, is not severe. Notably, it is undisputed that DHS

did not prevent the plaintiffs from operating their personal care home with a provisional license

and DHS permitted the plaintiffs to seek an expedited re-issuance of a “regular” license. It is also

undisputed that DHS did not assess any fines against the plaintiffs thereby further reducing the

severity of the deprivation. See Pls.’ Resp. to DHS Facts at ¶ 65 (stating it is “undisputed” that

“[n]o fines were assessed by DHS against Saucon in relation to the June 9, 2015 license

downgrade[]”). 21 Cf. Augustin, 897 F.3d at 151 (finding no predeprivation hearing required before

imposing utility lien, in part, because “[u]nder most circumstances, an erroneously filed lien can

be fully remedied by a post-filing hearing and an order removing the encumbrance[]”). 22 Thus,



21
   If DHS assesses a fine against a personal care home, it collects the fines and places the funds into escrow pending
the appeal. See 55 Pa. Code § 2600.263(a) (addressing appeals from penalties). The issuance of a fine is appealable
and if a licensee prevails on their appeal, then DHS repays the monies with interest. See id. at § 2600.263(a) (“If the
home that is fined intends to appeal the amount of the penalty or the fact of the violation, the home shall forward the
assessed penalty, not to exceed $500, to the Secretary for placement in an escrow account with the State Treasurer. A
letter appealing the penalty shall be submitted with the assessed penalty. This process constitutes an appeal.”); id. at
§ 2600.263(b) (providing for return of monies with interest upon successful appeal).
22
   The plaintiffs dispute the quality of the checks DHS performed. See Pls.’ Br. in Opp’n to DHS Mot. at 23 (arguing
review is more akin to “spellcheck” and cite check). While this arguably is an attempt to reargue that a predeprivation
hearing is required, the court will construe the disputed facts in favor of the plaintiffs and analyze this prong as if the
second-level review encompasses simply an administrative review for errors (e.g., investigator describes a violation
of one regulatory provision but erroneously cites to another provision instead). See Augustin, 897 F.3d at 150 (“The
next factor, the risk of an erroneous deprivation, is somewhat difficult to assess on the present record, which comes to

                                                           23
any erroneous deprivation was lessened by DHS policies concerning operation during enforcement

actions, DHS’s decision not to issue fines, and the ability to seek expedited licensing review.

        The risk of erroneous deprivation is also reduced because of certain procedural safeguards

used during the review process and the ability to seek relief from any legal or factual errors in

postdeprivation proceedings. According to DHS policy, the inspector first drafts the LIS, then the

inspector submits it to the “first-line supervisor or regional director” for review, next, those

revisions are incorporated and, finally, the supervisor conducts a final review of the LIS before

transmitting it to the licensee. DHS Policies at 36, 37. Additionally, during the inspection process,

inspectors are required to “[c]onfer about potential regulatory violations and ensure that at least

two inspectors observe any serious regulatory violations.” Id. at 36. The licensee also may dispute

the findings in a LIS by “document[ing] disagreement with a finding.” Id. at 39.

        The risk of erroneous deprivation is further reduced because DHS “provides reasonable

remedies to rectify legal errors by an administrative body[,]” namely, the opportunity both before

and after DHS revokes a license to voice disagreement with the agency’s findings. Freidman, 2015

WL 2337288, at *6. Prior to revocation, the plaintiffs admit that DHS allowed them to respond to

the alleged violations in writing prior to the deprivation of their “regular” license and that they did

so. Pls.’ Resp. to DHS Facts at ¶ 53 (stating that “Saucon voluntarily submitted with its POC

voluminous information rebutting DHS’s ‘factual findings’ in the Violations Report, as it has the

right to do so . . . .” (citation omitted)). This opportunity, as a matter of law, distinguishes the

present case from situations where a party deprives a plaintiff of a protected interest without any

notice or the chance to be heard. Cf. Dee v. Borough of Dunmore, 549 F.3d 225, 232 (3d Cir. 2008)

(“Certainly, when an individual is not provided with any form of predeprivation process, as in this


us following a summary judgment. As such, the District Court was obliged to determine that there was no genuine
dispute as to the facts on which it based its decision.” (citation omitted)).

                                                      24
case, the risk of an erroneous deprivation of his constitutionally protected interest—i.e., the second

factor of the Mathews balancing—is heightened considerably.”). After revocation, the plaintiffs

can dispute the violations, i.e., the basis for DHS’s decision to revoke their license. While the

plaintiffs argue they cannot challenge the underlying factual findings of DHS inspectors, the

Commonwealth Court of Pennsylvania—the reviewing court for purposes of DHS licensing

appeals—interpreted DHS’s regulations as allowing a facility to “litigate and contest alleged

violations at a revocation hearing based upon an unacceptable plan of correction, or at any hearing

where violations, both past and present, form the underlying basis (or part of the basis) for

nonrenewal or revocation.” Summit Acad., 2015 WL 8190829, at *9. 23 Accordingly, while DHS’s

review process may require greater credibility determinations and fact finding, the fact that the

deprivation is insignificant coupled with the presence of procedures designed to prevent erroneous

deprivation together weigh against requiring DHS provide a predeprivation hearing. Cf. Freidman,

2015 WL 2337288, at *6 (“Procedural due process requires that parties be given a meaningful

opportunity to be heard; it does not provide unilateral entitlement to relief in the prompt time frame

desired by the petitioner.”)

         Finally, the government’s interest in quickly protecting a vulnerable population, the

elderly, is paramount. Courts look to the regulatory purpose in determining the government’s

interest. Town Court Nursing Ctr., Inc., 586 F.2d at 277. For example, in determining that a



23
   The plaintiffs argue that Summit Acad. v. Dep’t of Human Servs., No. 257 C.D. 2015, 2015 WL 8190829 (Pa.
Commw. Dec. 7, 2015), is distinguishable because: (1) plaintiffs’ license revocation is a greater “private interest” than
the reputational interest asserted in Summit Academy; (2) plaintiffs’ ability to contest a finding in a POC does not
“preserve” their property interest because the interest here is revocation of a license and not merely an interest in name
clearing; and (3) “due process requires more process than what is provided in connection with the POC.” Pls.’ Br. in
Opp’n to DHS Mot. at 26, 27. The court finds these arguments unpersuasive because the two cases are strikingly
similar, namely both cases: (1) involve DHS identifying a violation against a licensee and (2) allege due process
violations which hinge on a licensee’s inability to challenge DHS’s violation finding before DHS revokes a facility’s
license. Therefore, while the private interest here may be greater because DHS actually revoked the plaintiffs’ license,
as described above, the plaintiffs fail to tip the scales of the Mathews test in their favor.

                                                           25
predeprivation hearing is not required prior to terminating a nursing home’s Medicaid provider

agreement, the Third Circuit, relying on a Second Circuit decision concerning the same subject

matter, found the facility’s need “incidental” because the fact “[t]hat a particular nursing facility

cannot survive without Medicaid participation was certainly not Congress’ foremost consideration

in its creation of the Medicaid program.” Id. (quoting Case v. Weinberger, 523 F.2d 602, 607 (2d

Cir. 1975)). The same analysis applies here because the regulations applicable to the plaintiffs’

personal care home license are not directed at ensuring the plaintiffs’ revenue stream or reputation

remains intact. Instead, “[t]he purpose . . . is to protect the health, safety and well-being of personal

care residents.” 55 Pa. Code § 2600.1(a). This governmental purpose is heightened where, as here,

DHS never interrupted the plaintiffs’ business operations because it never permanently revoked

the plaintiffs’ license—provisional or otherwise—without a hearing. See Augustin, 897 F.3d at

150 (“Although the filing of a lien is ‘significant’ enough to trigger the protections of the Due

Process Clause, it remains a relatively limited interference with the landlords’ property. An owner

whose property is subject to a lien filed under the Lien Law may still use the property or sell it

subject to the gas debts.”). Even viewing the plaintiffs’ asserted interest in their reputation and

“regular” license together, such interests are “incidental” to that of the state’s interest in ensuring

the health and wellbeing of such a home’s residents. Town Court Nursing Ctr., Inc., 586 F.2d at

277; see also Pioneer Aggregates, Inc., 540 F. App’x at 126 (“The private interest affected by

official action in the instant case is Pioneer’s ability to use its surface mining permit to reclaim the

Laflin Quarry. However, despite this interest, we hold that the final factor of the Mathews test, the

government’s interest, weighs against requiring a hearing in every case where an application for

clean source fill like Pioneer’s was made.”).




                                                   26
        DHS’s interest in not affording a predeprivation hearing is further heightened by its need

to act quickly. 24 See Fanti v. Weinstock, 629 F. App’x 325, 330 (3d Cir. 2015) (“Here, the

government had an interest in acting quickly to secure the documents that Fanti had failed to file

with the Commonwealth, to ensure those documents were expeditiously filed, and to prevent any

delays in the proper filing of additional vehicle registration documents.”). For example, the

regulations require notice to residents when a home has certain violations, or in drastic

circumstances, rehousing and relocating residents. See 55 Pa. Code § 2600.266(c) (describing

conditions upon which residents will be relocated from home), § 2600.268(a)–(d) (requiring

notification within certain periods of time depending upon classification of violation and whether

home timely corrected violation); see also Nat’l Amusements Inc. v. Borough of Palmyra, 716 F.3d

57, 62 (3d Cir. 2013) (“NAI’s private interest in maintaining revenue from the continued operation

of the Market is substantially outweighed by the overwhelming government interest in protecting

the public safety from the danger posed by unexploded munitions.”). If the state was required to

conduct full evidentiary hearings prior to the downgrade of a license, it would allow delinquent

personal care homes to delay remedying a violation at the expense of its residents’ wellbeing. See

Dixon v. Love, 431 U.S. 105, 114 (1977) (“Giving licensees the choice thus automatically to obtain

a delay in the effectiveness of a suspension or revocation would encourage drivers routinely to

request full administrative hearings. Far more substantial than the administrative burden, however,

is the important public interest in safety on the roads and highways, and in the prompt removal of

a safety hazard.” (citations omitted)). Further, DHS’s interest in prompt enforcement of personal

care home regulatory violations is greater than a general government concern of delay in



24
  This is not an instance where a state has acted pursuant to “emergency powers” authorizing immediate deprivations.
See Elsmere Park Club, L.P., 542 F.3d at 420 (describing standard of review for procedural due process violations
arising from invocation of “emergency powers”).

                                                        27
enforcement or prosecution, because requiring an appeal before a personal care home is required

to correct violations would hinder the state’s ability to actively police personal care homes at the

expense of the health and wellbeing of the home’s elderly residents. Cf. Application of United

States for Order Authorizing Installation of Pen Register or Touch-Tone Decoder & Terminating

Trap, 610 F.2d 1148, 1157 (3d Cir. 1979) (rejecting government interest as insufficient when

government only had interest in executing tracing order “as soon as possible” without health and

safety concern). Therefore, on balance, the plaintiffs’ private interest pales in comparison to DHS’s

interest “in insuring that elderly and infirm nursing home patients are not required to stay in non-

complying homes longer than is necessary to assure that the” plaintiffs “had adequate notice and

opportunity to respond to charges of deficiencies.” Town Court Nursing Ctr., 586 F.2d at 278.

                                                ii.      Bias & Delay

         The plaintiffs argue the DHS Defendants denied them due process because the

Investigators were biased against them and that DHS “stonewalled” their BHA appeal. 25 As to

bias, the court finds the plaintiffs’ bias arguments unavailing for purposes of procedural due

process. 26 “[A] ‘fair trial in a fair tribunal is a basic requirement of due process.’ This applies to


25
   The plaintiffs argue that the court has already stated for purposes of procedural due process that they are entitled to
“unbiased process.” Pls.’ Br. in Opp’n to DHS Mot. at 5. The plaintiffs misstate the court’s previous order. In deciding
the motion to dismiss, the court found that a procedure tainted by improper bias or motives could violate substantive,
not procedural, due process. Doc. No. 21 at 4. The court’s analysis with respect to procedural due process concerned
only whether the procedures, as alleged at the time, were adequate to rectify the alleged “legal error.” Id. at 3.
Regardless, “[t]he Constitution does not require perfection at every stage of a process[,]” Alvin v. Suzuki, 227 F.3d
107, 119 (3d Cir. 2000), and, to the extent such biases infected the procedures applied, the plaintiffs’ claim fails
because DHS provides adequate procedures to challenge said improper findings or violations in the postdeprivation
process. See id. (“[A]n allegation that initial stages of a process had been biased does not mean that the later processes
will be biased as well.”); see also Valenti v. Cohen, Civ. A. No. 88-6193, 1990 WL 55034, at *10 (E.D. Pa. Apr. 25,
1990) (holding no violation of procedural due process wherein plaintiffs argued Department of Public Welfare
(“DPW”) “misapplied the regulations governing Personal Care Boarding Homes” because “[t]he courts of
Pennsylvania are empowered to correct any of DPW’s actions which are manifest abuses of discretion, are contrary
to law, or rest on findings of fact which are not supported by substantial evidence[]” (citing 2 Pa. C.S. § 754)),
aff’d, 904 F.2d 697 (3d Cir. 1990). In fact, state courts have previously reviewed claims of bias or improper motive in
licensing disputes. See Lil Shining Stars, Inc. v. Dep’t of Human Servs., 140 A.3d 83, 96 (Pa. Commw. 2016)
(reviewing claim that department inspectors retaliated against owner for her complaints against department official).
26
   Generally, procedural due process violations based on bias arise in the context of a structural issue with the state’s
procedures, i.e., adjudicator is also an investigator. However, “decision maker bias” can also provide a basis for a

                                                           28
administrative agencies which adjudicate as well as to courts.” Withrow v. Larkin, 421 U.S. 35,

46–47 (1975) (citations omitted). Here, the plaintiffs argue the DHS Defendants denied them due

process because (1) DHS, through Moskalczyk and Jones, conducted the investigation in a biased

manner (i.e., predetermined to find Saucon neglected Resident #1) and (2) Moskalczyk and Jones

failed to follow agency policy by allowing their bias to impact the investigation. 27 Pls.’ Br. in

Opp’n to DHS Mot. at 6. In response, the DHS Defendants contend that, even if DHS conducted

a biased investigation, there was no procedural due process violation because “a procedural due

process analysis would look only at the facts relating to the process afforded to Plaintiffs to review

and remedy those biased actions.” DHS Reply Br. at 2. Further, the DHS Defendants argue that

the cases relied upon by the plaintiffs—the majority of which are non-binding authority—are

distinguishable because in those cases the “courts found that the processes available to remedy an

arbitrary action were themselves biased.” 28 DHS Reply Br. at 2. In the plaintiffs’ sur-reply, they



procedural due process violation. See United Retail & Wholesale Employees Teamsters Union Local No. 115 Pension
Plan v. Yahn & McDonnell, Inc., 787 F.2d 128, 137-38 (3d Cir. 1986) (“The district court in the case at bar did not
confuse substantive and procedural due process but made an equally significant error by failing to distinguish between
two kinds of procedural due process violations: those that arise from insufficient procedural safeguards and those that
arise from decisionmaker bias.”), abrogated on other grounds by Concrete Pipe & Prods, of Cal, Inc. v. Constr.
Laborers Pension Trust for S. Cal., 508 U.S. 602 (1993).
27
   The plaintiffs argue that Moskalczyk and Jones were biased because: (1) Moskalczyk disliked Atiyeh (e.g., believed
Atiyeh was responsible for her computer problems, complained about her perceived mistreatment by Atiyeh to other
DHS employees) and (2) Jones “instructed DHS inspectors to look for violations at Saucon” and investigated Atiyeh’s
complaints about certain DHS investigators in 2011. Pls.’ Br. in Opp’n to DHS Mot. at 8, 9.
28
   In the present case, the court agrees with the DHS Defendants that the plaintiffs’ claim based on bias must fail
because, unlike the cases cited by the plaintiffs, DHS provides an impartial tribunal to review the license revocation.
In support of their argument that bias resulted in a violation of their procedural due process rights, aside from citations
to Supreme Court decisions for general propositions of law, the plaintiffs rely entirely on authority outside of the Third
Circuit. See Pls.’ Br. in Opp’n to DHS Mot. at 4 (citing to Seventh and Ninth Circuit decisions). Primarily, the plaintiffs
rely on Stivers v. Pierce, 71 F.3d 732 (9th Cir. 1995) and Ciechon v. City of Chicago, 686 F.2d 511 (7th Cir. 1982) in
support of their bias arguments. However, unlike the impartial BHA proceeding available to the plaintiffs, the review
procedures afforded to plaintiffs in both Stivers and Ciechon were tainted by bias and those courts did not review
whether postdeprivation procedures could remedy initial decisionmaker bias—presumably because the proceedings
reviewed in Stivers and Ciechon were the reviewing tribunals and not the initial decisionmaker. See Stivers, 71 F.3d
at 744, 745, 746–48 (involving licensing board decision wherein one member of board had pecuniary interest in
outcome of proceeding and appeared to maintain personal animus towards licensee, licensing board treated plaintiff
“unusually harsh” based on manner in which board conducted hearing, and potentially biased board member may have
impacted entire process); Ciechon, 686 F.2d at 520 (stating that investigation was “incomplete” and City-employer
“seemed bent from the outset upon limiting its investigation in order to justify discharging” plaintiff).

                                                           29
do not respond to the DHS Defendants’ arguments that their bias claim fails because an impartial

tribunal existed to hear their appeal, namely the BHA.

       Here, authority cited by the plaintiffs fails to persuade the court because, even if bias

infected the investigation process, claims that the first-line individual harbored bias against a

plaintiff fail as a matter of law when the plaintiff “has not taken advantage of his right to a post-

deprivation hearing before an impartial tribunal that can rectify any possible wrong committed by

the initial decisionmaker.” Alvin, 227 F.3d at 119 (quoting McDaniels v. Flick, 59 F.3d 446, 460

(3d Cir. 1995); see also Washington v. Boder, 762 F. App’x 133, 137 (3d Cir. 2019) (per curiam)

(holding plaintiff entitled only to predeprivation process when claiming government officials

evicted him without reason and based on “ultra vires scheme” that he was entitled only to

postdeprivation process because “[t]he general rule is that government must provide procedural

due process before depriving persons of their property. However, where the complained of conduct

is random and unauthorized (so that state authorities cannot predict when such unsanctioned

deprivations will occur), the very nature of the deprivation ma[kes] predeprivation process

impossible, and postdeprivation process is all that is due.” (citations and quotation marks

omitted)); Revell v. Port Auth. of N.Y., N.J., 598 F.3d 128, 138 (3d Cir. 2010) (“[T]he Supreme

Court held that, when a state officer randomly and without authorization departs from established

state procedures, the state need only provide post-deprivation procedures.”). If Moskalczyk and

Jones acted with bias or ill-will towards the plaintiffs and revoked their “regular license” based on

facts they knew to be false, as the plaintiffs argue they did, then Moskalczyk and Jones would have

intentionally acted in violation of DHS policy. See DHS Policies at 6 (“No member of the Bureau

of Human Services Licensing will: . . . Apply regulations inconsistently because of arbitrariness,

caprice, favoritism, nepotism, or personal bias”). Fortunately, DHS provides an adequate



                                                 30
postdeprivation procedure to challenge inspections that do not comply with the procedures or

findings that are not supported by substantial evidence. See Willard v. Pa. Soc. for the Prevention

of Cruelty to Animals, 525 F. App’x 217, 221 (3d Cir. 2013) (“[A] state provides constitutionally

adequate procedural due process when it provides reasonable remedies to rectify a legal error by a

local administrative body.” (quoting DeBlasio, 53 F.3d at 597)). Thus, summary judgment is

granted in favor of the DHS Defendants as to the plaintiffs’ procedural due process claim based

on bias.

       As to improper delay, a “fundamental requirement of procedural due process is an

opportunity to be heard ‘at a meaningful time and in a meaningful manner.’” Wilkinson v. Abrams,

627 F.2d 650, 665 (3d Cir. 1980) (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965)). In the

present case, the plaintiffs argue that DHS failed to adjudicate Saucon’s appeal and thus has denied

them postdeprivation due process, Pls.’ Resp. to DHS Facts at ¶ 77; however, “delay alone does

not create a procedural due process violation.” Midnight Sessions, Ltd., 945 F.2d at 682 (citation

omitted). Instead,

       “[w]hen adequate post-deprivation procedures exist, a plaintiff must avail him or
       herself of those procedures to properly state a procedural due process claim.” The
       adequacy of a post-deprivation hearing frequently depends on whether it is
       provided in a timely manner. No doubt that “[a]t some point, a delay in the post-
       termination hearing would become a constitutional violation.” Further, “[w]here a
       particular process is inadequate, effectively blocked, or a sham, that process also
       would not provide the due process required by law.”

Yelland v. Abington Heights Sch. Dist., Civ. A. No. 3:16-2080, 2017 WL 6206289, at *4 (M.D.

Pa. Dec. 8, 2017) (internal citations omitted). Importantly, unintentional delays and those not

caused by the government do not cause a procedural due process violation. Fanti v. Weinstock,

No. 3:11·CV·01077, 2014 WL 5586348, at *8 (M.D. Pa. Nov. 3, 2014), aff’d, 629 F. App’x 325

(3d Cir. 2015); see also Yelland, 2017 WL 6206289, at *7 (finding no violation where plaintiff



                                                31
failed to “establish a delay attributable only to defendants and . . . that there was no justification

for the delay.” (emphasis added)).

        Here, a review of the record shows that the BHA scheduled a telephonic pretrial hearing

for July 16, 2015, roughly one month after the plaintiffs gave DHS notice of their intent to appeal

their license downgrade, and a hearing on September 14, 2015. 29 BHA R. at ECF pp. 14, 17;

Melley Decl., Ex. B at ECF pp. 9, 13, 14. Then the BHA stayed the hearing seven times and, aside

from the first stay request, the plaintiffs (referred to as appellants in the BHA proceeding)

requested each continuance. See BHA R. at ECF pp. 4, 6, 7, 8, 9, 11, 12. Notably, each order the

ALJ issued which granted the requested stays, other than the first request in September 2015,

required the plaintiffs to file a status report prior to its expiration. Compare id. at ECF p. 11 (staying

appeal for 60 days and stating that “Appellant must provide a status update prior to 60 days”), with

id. at ECF p. 12 (staying appeal for 30 days and stating that “Parties must provide a status update

prior to 30 days”).

        While the plaintiffs argue that the DHS Defendants “deprived [them] of any post-

deprivation process in connection with DHS’s revocation of Saucon’s regular license[,]” and that

DHS denied “Saucon the opportunity to pursue its administrative appeal, which is a precondition

of a state appeal[,]” Pls.’ Resp. in Opp’n at 29 n.26, the plaintiffs do not dispute that they “did not

‘tak[e] any action since commencing the present lawsuit to lift the stay or otherwise resume the

BHA proceedings.’” Pls.’ Resp. to DHS Facts at ¶ 77. While a delay of four years might be

problematic if the BHA intentionally allowed the appeal to languish against the wishes of the

plaintiffs, the plaintiffs cannot create a procedural due process violation based on delay they


29
  Recently, without a direct request from the plaintiffs, the BHA scheduled a hearing for April 30, 2019. Id. at ECF
p. 5. However, the plaintiffs again requested a stay of their administrative proceeding and the BHA canceled the
hearing on May 3, 2019. Id. at ECF p. 4. As of the last update provided by the parties, the BHA rescheduled the
hearing for August 20, 2019. Id. at ECF p. 3.

                                                        32
caused. See Fanti, 2014 WL 5586348, at *7 (“Thus, excluding the time that Plaintiff's attorney

was unavailable—a scheduling issue for which PennDOT cannot be held responsible . . . .”).

Nonetheless, the court is constrained by the record provided by the parties, and the record does not

include sufficient, and undisputed, factual evidence for the court to determine what occurred

during the four-year period. 30 Thus, the court must leave the factual question for the jury and deny

summary judgment as to the plaintiffs’ procedural due process claim based on denial of access to

postdeprivation procedures.

                                                iii.     Stigma Plus

          “[D]efamation is actionable under 42 U.S.C. § 1983 only if it occurs in the course of or is

accompanied by a change or extinguishment of a right or status guaranteed by state law or the

Constitution.” Clark v. Twp. of Falls, 890 F.2d 611, 619 (3d Cir. 1989) (citation omitted). Thus,

“to make out a due process claim for deprivation of a liberty interest in reputation, a plaintiff must

show a stigma to his reputation plus deprivation of some additional right or interest. This has been

referred to as the ‘stigma-plus’ test.” Dee, 549 F.3d at 233–34 (citations omitted); see Ersek v.

Twp. of Springfield, 102 F.3d 79, 83 n.5 (3d Cir. 1996) (“It is clear that to make out a claim for a

violation of a liberty interest in reputation a plaintiff must show a stigma to his reputation plus

some concomitant infringement of a protected right or interest.”).

         “To satisfy the stigma prong of the test, it must be alleged that the purportedly stigmatizing

statements(s) [sic] (1) were made publicly and (2) were false.” Dee, 549 F.3d at 235 (citation and

internal quotation marks omitted). Whereas the “plus” prong requires an “alteration or




30
  The DHS Defendants provided limited information on the BHA proceeding with their motion for summary judgment
and the record is devoid of several material facts, including: (1) whether the plaintiffs bore the burden of requesting a
new hearing date; (2) the reason why DHS did not take any action to reschedule the hearing date or seek dismissal of
the plaintiffs’ action for their failure to prosecute the appeal; and (3) whether the plaintiffs complied with the ALJ’s
order and filed the most recently required status report.

                                                          33
extinguishment of ‘a right or status previously recognized by state law.’” Hill, 455 F.3d at 237

(quoting Paul v. Davis, 424 U.S. 693, 711 (1976)). However, not all losses can satisfy the “plus”

requirement. Instead, the “plus” must be “sufficiently tangible.” Good v. City of Sunbury, 352 F.

App’x 688, 691–92 (3d Cir. 2009) (listing previously identified, “tangible” losses as including

“deprivation of the liberty to pursue a calling or occupation; an injury to plaintiff’s reputation while

in the exercise of her constitutional right to free speech; and a constructive discharge and

consequent damage to plaintiff's ability to earn a living[]”(internal quotation marks and citations

omitted)); see also Mun. Revenue Servs., Inc. v. McBlain, 347 F. App’x 817, 826 (3d Cir. 2009)

(describing lost business opportunity as insufficient to support a reputation-based due process

claim for purposes of “stigma plus”); Sturm v. Clark, 835 F.2d 1009, 1013 (3d Cir. 1987) (holding

that “financial harm resulting from government defamation alone is insufficient to transform a

reputation interest into a liberty interest” and requiring plaintiff to establish “alteration or

extinguishment of some additional interest” (citations omitted)). Further, “psychological injury”

such as “emotional trauma resulting from government defamation” is insufficient “to satisfy the

‘plus’ element of the ‘stigma-plus’ test.” Good, 352 F. App’x at 692.

        Here, it appears to be a disputed issue of material fact when DHS published the LIS. 31 The

DHS Defendants argue that “no deprivation of a protected interest occurred until Plaintiffs’ regular

license was revoked.” DHS Defs.’ Br. at ECF p. 14 n.4. However, the plaintiffs argue that the DHS

revoked the license and published the LIS simultaneously. Pls.’ Resp. in Opp’n to DHS at 31, 33.

Thus, the court denies summary judgment because disputed issues of material fact preclude the

court from determining whether the plaintiffs can satisfy the “plus” requirement.




31
   The court is also constrained by the DHS Defendants’ cursory treatment of this issue. See DHS Defs.’ Br. at ECF
p. 14 n.4 (discussing “stigma plus” claim in one paragraph).

                                                       34
                                           2.       Equal Protection

         A prima facie claim for a violation of the Equal Protection Clause requires a plaintiff to

establish: “(1) the defendant treated him differently from others similarly situated, (2) the

defendant did so intentionally, and (3) there was no rational basis for the difference in treatment.”

Hill, 455 F.3d at 239. “Persons are similarly situated under the Equal Protection Clause when they

are alike ‘in all relevant aspects.’” Startzell v. City of Phila., 533 F.3d 183, 203 (3d Cir. 2008)

(quoting Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). When a defendant moves for summary

judgment, a plaintiff “must produce evidence of similarly situated” persons “that were treated

differently” and cannot rely on allegations or conclusory assertions of disparate treatment to satisfy

their burden. See Young v. Twp. of Coolbaugh, 276 F. App’x 206, 209 (3d Cir. 2008) (“Because

Young has not pointed to a single proposal that was similarly situated to his proposal and which

was treated differently, summary judgment was properly entered for the Township.”); Adams

Parking Garage, Inc. v. City of Scranton, 33 F. App’x 28, 32 (3d Cir. 2002) (“[B]ecause

[appellants] presented no evidence that others, who were similarly situated, were treated

differently, the district court properly entered summary judgment as to appellants’ equal protection

claims.”).

         In the present case, the court need only address the first element of the plaintiffs’ equal

protection claim—whether Miller, Rowe, Jones, or Moskalczyk treated the plaintiffs differently

from those similarly stated—because it is dispositive. 32 The plaintiffs do not present any evidence

of similarly situated personal care homes that suffered violations similar to theirs and received

different treatment. Instead, they assert their equal protection claim can proceed without

identifying similarly situated homes and argue, without identifying any other personal care homes


32
  The parties briefly address whether DHS intentionally treated the plaintiffs differently. DHS Defs.’ Br. at 6; Pls.’
Br. in Opp’n to DHS Mot.at 49.

                                                         35
with specificity, that DHS engaged in unprecedented behavior by interfering with the Department

of Aging’s investigation and deciding to initiate an enforcement action earlier in their case than in

others. Pls.’ Br. in Opp’n to DHS Mot. at 47, 48. However, these arguments miss the mark because

the plaintiffs must identify specific entities similar to Saucon “in all relevant respects.” Startzell,

533 F.3d at 203. Instead, the plaintiffs merely rely on instances which involve their own

interactions with DHS. 33 See, e.g., Chambers ex rel. Chambers, 587 F.3d at 197 (affirming grant

of summary judgment against plaintiffs on equal protection claim when plaintiffs relied on “no

more than a conclusory statement” that their child was treated “differently than other disabled

children” by school district); Highway Materials, Inc. v. Whitemarsh Twp., 386 F. App’x 251, 259

(3d Cir. 2010) (affirming grant of summary judgment on equal protection claim and comparing

government’s zoning decision as to plaintiff’s parcel with decisions regarding other parcels);

Matsey v. Westmoreland Cty., 185 F. App’x 126, 131 (3d Cir. 2006) (affirming grant of summary

judgment on equal protection claim by reviewing whether plaintiff was similarity situated to

identified employees). Therefore, the court grants summary judgment in favor of the DHS

Defendants on the plaintiffs’ equal protection claim.

                                   3.       First Amendment Retaliation

         As to the plaintiffs’ claim for First Amendment retaliation, a prima facie case of First

Amendment retaliation requires: “(1) that the activity in question is protected by the First

Amendment, and (2) that the protected activity was a substantial factor in the alleged retaliatory

action. The first factor is a question of law; the second factor is a question of fact.” Hill, 455 F.3d

at 241 (citations omitted). Here, disputed issues of material fact preclude summary judgment,


33
  The court also finds the plaintiffs’ arguments related to the Department of Aging investigation irrelevant. Any claim
that the Department of Aging treated them differently because DHS “interfered” with the Department of Aging’s
investigation and allegedly did not do so in other investigations is irrelevant to whether DHS treated the plaintiffs
differently than other personal care homes in its own investigation.

                                                         36
including when the plaintiffs engaged in the allegedly protected activity and the specific instances

of “retaliation” related to the allegedly protected activity. Thus, the court denies summary

judgment and will allow DHS to re-raise all arguments related to the plaintiffs’ First Amendment

claim at trial. 34

                                             4.       Civil Conspiracy

         The plaintiff alleges that the At Home Defendants, Jones, and Moskalczyk conspired to

violate their civil rights. Compl. at 18. “To prevail on a conspiracy claim under § 1983, a plaintiff

must prove that persons acting under color of state law ‘reached an understanding’ to deprive him

of his constitutional rights.” Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 293–94 (3d Cir. 2018)

(citation omitted). “Although not an agent of the state, a private party who willfully participates in

a joint conspiracy with state officials to deprive a person of a constitutional right acts ‘under color

of state law’ for purposes of § 1983.” Abbott v. Latshaw, 164 F.3d 141, 147–48 (3d Cir. 1998)

(citations omitted).

         Here, the plaintiffs’ claim fails because a conspiracy is cognizable under section 1983 only

if the parties conspire to deprive the plaintiffs of a federal constitutional or statutory right. See

Rink v. Ne. Educ. Intermediate Unit 19, 717 F. App’x 126, 141 (3d Cir. 2017) (“There can be no

civil conspiracy to commit an unlawful act under § 1983 where the plaintiff has not proven a

deprivation of a constitutional or federal statutory right or privilege.”). The plaintiffs instead argue

that the object of the conspiracy was to deprive them of their “regular” license, and they fail to

connect the alleged conspiratorial actions to their asserted constitutional violations. 35 See, e.g.,


34
   The court will defer ruling on whether the plaintiffs’ activities constituted protected activities for purposes of the
First Amendment until fuller development of the record at trial.
35
   The closest the plaintiffs reach in connecting the alleged conspiracy to a constitutional violation is in their response
to the At Home Defendants’ statement of material facts; however, merely arguing that the “regular license” is a
protected property interest under the Fourteenth Amendment does not suffice to present evidence of a conspiracy to
deprive the plaintiffs of said license without due process. See Unredacted Pls.’ Resp. to the Statement of Undisputed
Facts of At Home, Inc. d/b/a At Home Health Service and At Home Health and Hospice and Patrick Stonich at ¶ 46

                                                           37
Compl. at ¶ 99 (“Defendants Stonich and At Home acted in concert and agreement with

Defendants Jones and Moskalczyk to unlawfully deprive Saucon Valley Manor of its regular

personal care license.”); Unredacted Resp. of Pls. Saucon Valley Manor, Inc. and Nimita Kapoor-

Atiyeh in Opp’n to the Mot. for Summ. J. of Defs. At Home, Inc. and Patrick R. Stonich (“Pls.’

Resp. to At Home Defs.’ Mot.”) at 14 (“In sum, powerful evidence supports the clear inference

that, despite the At Home Defendants’ protestations otherwise, the At Home Defendants and the

DHS Defendants had a ‘meeting of the minds’ and, in furtherance of their objective to harm

Saucon, DHS revoked Saucon’s regular license.”), Doc. No. 109. Even if the defendants conspired

to deprive the plaintiffs of their license, the plaintiffs cannot sustain a cause of action for section

1983 civil conspiracy unless the object of the conspiracy was to deprive them of their license

without due process of law, equal protection, or to retaliate against them for their First Amendment

activities. 36 For example, the plaintiffs’ conspiracy cause of action cannot be predicated on their

alleged procedural due process violations because, by merely submitting allegedly false

complaints, the At Home Defendants did not “conspire” with DHS to revoke the plaintiffs’ regular

license without due process. Cf. Abbott, 164 F.3d at 147–48 (holding plaintiff stated claim for

section 1983 civil conspiracy to violate his due process rights between state actors, constable and



(“More precisely, in the instant action, Plaintiffs’ allege that they suffered an injury of constitutional dimensions—
i.e., the deprivation of their property interest in Saucon’s regular personal care home license—upon the revocation of
that license, and at that time their Section 1983 claims accrued.”), Doc. No. 106.
36
   The plaintiffs’ reliance on Adickes v. S. H. Kress & Co., 398 U.S. 144 (1970), a case involving racial discrimination,
is misplaced. Pls.’ Resp. to At Home Defs.’ Mot. at 11. In Adickes, the defendant refused to serve the plaintiff, a white
woman attempting to eat lunch with her African American students. Id. at 149. After she left the restaurant, a police
officer who was observing the scene inside arrested the plaintiff for “vagrancy.” Id. at 149–50. The plaintiff sued
under section 1983 alleging that the restaurant and the police conspired “(1) to deprive (her) of her right to enjoy equal
treatment and service in a place of public accommodation; and (2) to cause her arrest on the false charge of vagrancy.”
Id. (internal quotation marks omitted). The court found disputed issues of material fact precluded summary judgment,
namely that affidavits from key witnesses (including the police officer in the restaurant and the waitress who denied
service) either were simply not filed or notably excluded discussion of key events. Id. at 157. While there are many
distinctions between the factual scenario present in Adickes and the present case, the most important distinction is that
the plaintiff in Adickes argued that the agreement centered on a scheme to violate her federal constitutional rights—
not merely to take adverse action against her.

                                                           38
police officers, and private party, his ex-wife, by alleging state actors agreed to help ex-wife obtain

plaintiff’s vehicle by ordering plaintiff to immediately relinquish possession of his vehicle or be

arrested). The fact that the At Home Defendants allegedly interfered with plaintiffs’ license by

filing complaints is at best, a tortious interference with plaintiffs’ business, and not a civil

conspiracy predicated on the violation of a federal right. 37 Therefore, summary judgment is granted

in favor of the moving defendants.

                                             III.      CONCLUSION

         For the reasons stated above, the court grants summary judgment as to the plaintiffs’ claims

for procedural due process premised upon the failure to provide predeprivation procedures and

bias, equal protection, and civil conspiracy. The court denies summary judgment as to the

plaintiffs’ claims for denial of postdeprivation procedures due to delay and First Amendment

retaliation.

         A separate order follows.


                                                                 BY THE COURT:



                                                                 /s/ Edward G. Smith
                                                                 EDWARD G. SMITH, J.


37
  A section 1983 civil conspiracy requires a predicate federal violation. Glass v. City of Phila., 455 F. Supp. 2d 302,
359 (E.D. Pa. 2006). Thus, the court’s holding above that the plaintiffs’ equal protection claim fails as a matter of law
precludes the plaintiffs from using it as the anchor violation for their civil conspiracy claim. See Watlington on behalf
of FCI Schuylkill Afr. Am. Inmates v. Reigel, 723 F. App’x 137, 140 (3d Cir. 2018) (per curiam) (“The conspiracy
claim was premised on the First Amendment retaliation claim, and because that underlying claim was properly
dismissed, the conspiracy claim had to be dismissed as well.”). As to the plaintiffs’ remaining First Amendment claim,
they do not argue that the At Home Defendants conspired with Miller, Rowe, Jones, and/or Moskalczyk to retaliate
against them for engaging in protected speech. Cf. Downs v. Borough of Jenkintown, Civ. A. No. 18-4529, 2019 WL
1383802, at *8 (E.D. Pa. Mar. 26, 2019) (holding that plaintiff stated claim for section 1983 civil conspiracy predicated
on First Amendment retaliation wherein plaintiff pleaded that local zoning officials “(1) worked in combination, with
the common purpose to punish plaintiffs for exercising their First Amendment rights (2) that they engaged in the overt
act of bringing false Zoning Code violations against plaintiffs, and (3) that plaintiffs suffered legal damage in expenses
exerted to defend against such claims” and noting plaintiffs sufficiently identified the “object of the conspiracy—to
punish plaintiffs for exercising their First Amendment rights . . .” based on facts plead (internal citations omitted)).

                                                           39
